Citation Nr: 1823010	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Entitlement to special monthly compensation based on the need of regular aid and attendance or by reason of being housebound.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He died in August 2014.  The appellant is his surviving spouse, and has been substituted for the Veteran for purposes of processing the service connection and special monthly compensation claims to completion.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2015 letter, the appellant was advised that she had been substituted in the Veteran's appeal.  The Board remanded the appeal in May 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for gouty arthritis is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gouty arthritis of the feet and elbows did not have its onset in service or within one year of separation from service, and is not otherwise related to service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for gouty arthritis are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts the Veteran's gouty arthritis may have been the result of extreme cold and frostbite he experienced in his extremities during his period of service in Korea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

During his lifetime, the Veteran had a diagnosis of gouty arthritis.  Furthermore, the Board concedes that during his service he experienced cold temperatures while serving in Korea.  The evidence does not reflect, and the appellant does not assert, that arthritis had its onset in service or within one year of service to allow for presumptive service connection for chronic disease or service connection based on continuity of symptomatology.  See 38 U.S.C. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Thus, the sole issue is whether the gouty arthritis is causally related to these cold temperatures.
A medical opinion in this regard was obtained in July 2016.  The claims file was reviewed by the examiner, who opined that gouty arthritis was less likely than not incurred in or caused by the Veteran's service.  The rationale was that during the Veteran's December 1971 discharge examination, the exam noted a normal evaluation for the Veteran's upper extremities and feet.  Furthermore, the Veteran's service treatment records showed no diagnosis or treatment for a disability of the feet or elbows, including gouty arthritis.  Additionally, the examiner stated that he was unaware of any scientifically-based medical literature, nor was there any supporting evidence in the medical records reviewed, that would provide evidence that residuals of cold exposure due to service in Korea would predispose the development of gouty arthritis.  In further support of this portion of his rationale, the examiner then included medical information from the Cleveland Clinic about the definition, cause, and symptoms of gout.

There is no competent opinion to the contrary.  In this regard, the appellant does not possess the requisite medical expertise to opine as to the etiology of the Veteran's arthritis.  To the contrary, the July 2016 VA examiner is a medical professional with the requisite medical training and knowledge to opine on the issue, and his  competent opinion was supported by reference to medical literature and rendered upon review of the claims file.  As such, the Board finds the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. § 3.102.  Therefore, service connection for gouty arthritis is denied.


ORDER

Service connection for gouty arthritis is denied.



REMAND

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (b) (2017) (emphasis added).  Here, the appellant provided the Veteran with necessary and extensive aid and attendance during his lifetime.  Indeed, a May 2011 VA examination highlighted that the Veteran had required the care and supervision of a caregiver at all times, that it was unsafe for the Veteran to be unattended, and that his spouse provided this care for him.  A medical opinion is needed to determine whether the need for aid and attendance was due to his service-connected disability PTSD.  The examiner should also address the relationship, if any between the cause of the Veteran's death and his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA psychologist or psychiatrist for preparation of a medical opinion.  

Following review of the claims file, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran was permanently bedridden due to his service-connected PTSD?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran was in need of regular aid and attendance due to his service-connected PTSD?  Specifically, the examiner should discuss whether PTSD rendered the Veteran unable to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself through loss of coordination of upper extremities or through extreme weakness; to attend to the wants of nature; or cause incapacity, physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The examiner should specifically discuss the August 2013 private medical opinion noting that the Veteran's PTSD and social impairment were both "physically and emotionally debilitating."  

(c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD: (1) caused his death; (2) contributed substantially or materially to his death; (3) combined to cause his death; (4) aided or lent assistance to the production of his death; OR (5) rendered the Veteran materially less capable of resisting the effects of his fatal metastatic squamous cell cancer of the larynx, renal failure and cerebrovascular accident?

A complete rationale is requested for all opinions expressed.  If the examiner is unable to render an opinion without resorting to speculation, a full rationale must be provided for that conclusion.  

2.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the appellant the opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


